Citation Nr: 9934782	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for skin disorders.

2.  The propriety of the initial 10 percent rating assigned 
for a right ankle disorder.

3.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 20 percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran had verified active duty from February 1990 to 
August 1995; he also had 4 years, 11 months, and 29 days of 
prior unverified active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 RO decision which denied the 
veteran's claim of service connection for an allergy, and 
granted his claim for service connection for a right ankle 
disorder and rated such noncompensably disabling.  This 
matter also arises to the Board from an April 1997 RO 
decision which denied an increase in a 10 percent rating for 
a lumbosacral strain.  By a February 1999 RO decision, the 
veteran was granted a 10 percent rating for his right ankle 
disorder and a 20 percent rating for his lumbosacral strain; 
and he continues to appeal to the Board for higher ratings.

The Board has recharacterized the claim for service 
connection for an allergy as service connection for skin 
disorders.  Such a recharacterization does not prejudice the 
veteran and was based on a review of the entire record, 
particularly including the veteran's service medical records 
and his own statements. 

The main body of the present Board decision concerns the 
veteran's claim of service connection for skin disorders.  
His claim regarding the propriety of the initial 10 percent 
rating assigned for a right ankle disorder and his claim for 
an increased rating for a lumbosacral strain are addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
decision has been obtained by the RO.

2.  The veteran has skin disorders which had their inception 
during active service.


CONCLUSION OF LAW

Urticaria and angioedema were incurred in service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had verified active duty from February 1990 to 
August 1995; he also had 4 years, 11 months, and 29 days of 
prior unverified active service. 

On enlistment examination in December 1984, the veteran's 
skin was noted as clinically normal. 

In a January 1994 medical surveillance questionnaire, the 
veteran indicated that he had performed work as an engineman 
and diesel mechanic.  He said he had been exposed to fuel, 
cleaning solvents, degreaser, and freon, among other 
chemicals.  He said he had used a face shield, gloves, 
goggles, and an apron as protective equipment. 

In July 1994, during active duty, the veteran presented for 
treatment of a skin rash of the back and upper extremities.  
He was assessed as having an allergy of uncertain etiology; 
and medication was prescribed.  In August 1994, the veteran 
continued to seek treatment for skin problems.  He denied use 
of new soaps, detergents, colognes, and lotions; he denied 
exposure to new environmental hazards; and he denied having 
any new pets at home.  He said he had been using  medication 
but when such ran out, his rash returned.  He was variously 
assessed as having an allergic rash of uncertain etiology, 
pruritus, and chronic urticaria.  Both pruritus and chronic 
urticaria were often deemed probable allergic conditions.  

Generally, service medical records dated in September and 
October 1994 show that the veteran repeatedly received 
treatment for urticaria, which was described as chronic and 
recurrent.  The etiology of urticaria was not indicated.

In October 1994, the veteran underwent a consultation 
examination at the Allergy/Immunology clinic.  The veteran 
said he never considered himself allergic to anything.  He 
specifically related he had neither food nor medication 
allergies.  He also said he was unable relate his skin 
condition to any environmental factors, and said he was not 
aware of any increased stress in his life.  It was reported 
that the onset of erythematous swellings had come in mid-
July; and such started with pruritus followed by what sounded 
like questionable angioedema and urticaria over the body.  
Following an examination, the clinical impressions were 
chronic idiopathic urticaria and angioedema. 

Other service medical records from October 1994 reflect an 
impression of questionable C1 esterase inhibitor 
deficiency/hereditary angioedema.  Later service medical 
records reflect the opinion that it was very unlikely that 
the veteran had hereditary angioedema (i.e. a C1 esterase 
inhibitor deficiency). 

When the veteran presented for treatment in November 1994, he 
reported he had occasional outbreaks of urticaria, which he 
said might be related to his exposure to petroleum products.  
He was assessed as having chronic urticaria, and it was 
recommended that he try to avoid exposure to petroleum 
products.

Service medical records dated in January 1995 show that the 
veteran reported that he had been taking medication but was 
still having occasional skin outbreaks.  The consistent 
assessment was chronic urticaria.  In February 1995, he 
presented with complaints of an acute exacerbation of 
urticaria.  He said he had been working with oil products 
when the exacerbation began.  He reported having hives (on 
his upper extremities and trunk) and pruritus.  The 
assessment was an acute exacerbation of chronic urticaria.  
It was recommended that the veteran be placed in an office 
environment, away from exposure to oil. 

In March 1995, the veteran reported (during an episode of 
treatment) that he had been doing very well since he stopped 
working with engines and oil.  He said he had experienced 
only one skin outbreak during the past week, which came when 
he was in contact with grease.  The veteran again related his 
suspicion that oil or grease was the cause of his skin 
problems.  Following an examination, the diagnosis was 
chronic urticaria.  The examiner opined that the veteran was 
doing well and that the etiology of his skin condition may be 
related to lube oil.  

When the veteran was examined in April 1995 for separation 
purposes, he was diagnosed as having chronic urticaria.  On 
an associated medical history form, the veteran reported he 
had an allergic reaction to oil.  A medical examiner remarked 
that the veteran had chronic urticaria and suspected that 
such was related to lube oil. 

Treatment records from the Allergy/Immunology clinic, dated 
in May and June 1995, during active duty, show that the 
veteran was diagnosed as having urticaria-angioedema and such 
was sometimes deemed secondary to or associated with oil 
exposure. 

In a June 1995 statement to the VA, a Naval medical officer 
indicated that the veteran had been under the care of the 
Allergy/Immunology clinic since October 1994 and had been 
diagnosed as having recurrent idiopathic urticaria and 
angioedema.  The aforementioned skin conditions were noted as 
having their onset in July 1994.  Exposure to shipboard 
chemicals was deemed as clearly aggravating his skin 
conditions.  When not aboard the ship, medication was 
described as quite effective in suppressing the veteran's 
symptoms.  

In a July 1995 statement to the VA, another Naval medical 
officer similarly indicated that the veteran had been 
diagnosed as having idiopathic urticaria and angioedema, 
among other things, and had been under the care of the 
Allergy/Immunology Clinic.  It was also opined that he would 
require close follow-up treatment. 

The veteran underwent a VA general medical examination in 
December 1995, during which it was noted that his skin was 
clear and without significant rashes.  There were no relevant 
diagnoses.

In January 1996, the RO received general literature regarding 
urticaria and angioedema.

A September 1996 employee health record shows that the 
veteran complained of a rash (with itching) of 1 week's 
duration; and he said he had a similar episode in 1993.  He 
said he developed urticarial rashes after contact with oil.  
On objective examination, it was noted he had an urticarial 
rash on the back and arms.  Medication was recommended.

An October 1996 VA treatment record shows that the veteran 
complained of a history of wheals.  He said he had been told 
he had an allergy to oil.  The assessment was a history of an 
allergy to oil.  In December 1996, the veteran presented for 
follow-up treatment.  Following an examination, the 
assessment was chronic urticaria and angioedema. 

In a VA Form 9, received at the RO in December 1996, the 
veteran indicated that he was allergic to petroleum products.  
He said his symptoms included outbreaks of hives all over his 
body. 

A February 1997 treatment record from the VA dermatology 
clinic shows that the veteran reported a 4 year history of 
urticaria.  On physical examination, he had soft nodules of 
the left upper thigh and no lesions of urticaria.  The 
assessment was chronic urticaria by history-no evidence on 
examination today. 

A medical record, dated in July 1997, shows that the veteran 
presented for treatment at the VA dermatology clinic and 
reported having a history of urticaria.  He related that the 
severity of his hives increased every 3 to 5 days.  On 
examination, he had swelling of the right forearm and some 
freely mobile spongy nodules.  The impression was urticaria, 
and it was recommended that he continue using medication.  A 
few days later, he was again seen in the dermatology clinic.  
He reported a 4 year history of urticaria.  On objective 
examination, no urticarial lesions were noted.  The 
assessment was chronic urinaria by history, but without 
current lesions.   


II.  Legal Analysis

The veteran's claim of service connection for skin disorders 
is well grounded meaning plausible, and VA has fulfilled its 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A review of the claims file reveals that when the veteran was 
examined for enlistment purposes in December 1984, his skin 
was clinically normal.  In June 1994, he began presenting for 
treatment of skin problems on a regular basis.  He was 
consistently diagnosed as having chronic urticaria.  Chronic 
urticaria was often deemed of allergic origin; however, the 
actual allergen was not specified.  Following a comprehensive 
consultation examination at the Allergy/Immunology clinic, in 
October 1994, he was diagnosed as having both chronic 
idiopathic urticaria and angioedema.  

In November 1994, the veteran began relating his suspicion 
that his skin problems were attributable to his exposure to 
petroleum products, including lube oil.  (It is noted that 
the veteran was presumably exposed to lube oil during the 
course of his duties as a mechanic.)  Medical examiners 
continued to regularly diagnose chronic urticaria and some 
even linked such to oil exposure.  When the veteran was 
examined for separation purposes in April 1995, chronic 
urticaria was diagnosed. 

Service medical records, dated in May and June 1995, reflect 
regular examination and treatment for diagnosed urticaria and 
angioedema.  Some records reflect the opinion that there was 
an etiological relationship between the veteran's skin 
disorders and oil exposure.  In June and July 1995 
statements, medical officers indicated that the veteran had 
both recurrent idiopathic urticaria and angioedema.  It was 
opined that such skin conditions had their onset in July 1994 
(during active duty), and that exposure to shipboard chemical 
clearly aggravated the skin conditions.  Additionally, it was 
remarked that the veteran would likely require close follow-
up treatment for his skin disorders in the future.

A review of the post-service medical evidence shows that 
veteran received VA and private treatment for both chronic 
urticaria and angioedema on numerous occasions in 1996 and 
1997.  

In summary, the record shows that the veteran was repeatedly 
diagnosed as having chronic urticaria and angioedema during 
service.  Notably, in June 1995, shortly before his release 
from active duty, a Naval medical officer opined that the 
veteran's skin conditions had their onset during service.  
The aforementioned opinion is of tremendous probative value 
and constitutes competent medical evidence of service 
incurrence.  Further, there is current medical evidence on 
file that shows that the veteran continues to have both 
chronic urticaria and angioedema.  Based on a review of the 
entire record, it is clear that urticaria and angioedema 
began in approximately 1994, when the veteran was in service; 
as such, service connection is warranted.

Since the Board has rendered a decision which is favorable to 
the veteran's claim based on the above analysis, it is 
unnecessary to discuss the veteran's contention that he has 
skin disorders as a result of an allergy to oil. 


ORDER

Service connection for urticaria and angioedema is granted.



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

In his April 1998 VA Form 9, the veteran indicated that he 
was receiving ongoing medical treatment at the VA.  He 
submitted a few pertinent medical records along with the VA 
Form 9 and requested that the RO contact the VAMC for 
additional records.  It is noted that the RO has not yet 
requested such records.  The Court has held that VA treatment 
records pertaining to the period prior to a Board decision 
are constructively deemed to be before the Board.  Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Because the veteran's statement indicates that 
all relevant VA medical records have not been associated with 
the claims folder, the veteran's case must be remanded for 
further development.

Additionally, it is the judgment of the Board that current 
compensation examinations of the right ankle and low back are 
warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994)

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for right 
ankle and low back disorders since his 
service discharge, including but not 
limited to the VA Medical Center in 
Baltimore, Maryland.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the claims 
file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of his service-connected right 
ankle disorder and lumbosacral strain.  
The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.  The examination should 
include complete observations of the 
ranges of motion of the affected areas.  
All findings should be reported in 
detail.  The examiner should be asked to 
determine whether the right ankle and low 
back exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or on repeated 
use over time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should also 
record any objective displays of pain. 

3.  The RO should readjudicate the 
veteran's claim regarding the propriety 
of the initial 10 percent rating assigned 
for a right ankle disorder, and his claim 
for an increased rating for a lumbosacral 
strain.  With regard to the rating issue 
for the right ankle disability, the RO is  
respectfully advised to consider whether 
staged ratings are warranted as required 
by the U.S. Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet. App. 
119 (1999).  Finally, if the claims are 
not resolved to the veteran's 
satisfaction, he should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 



